Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-4, 6, 10, 35-36, 42, 44, 46, 50, 52-53, 55, 66-67, 73, 75, 77, 83-84, 86, 97, are pending in this application.
Claims 2, 5, 7-9, 11-34, 37-41, 43, 45, 47-49, 51, 54, 56-65, 68-72, 74, 76, 78-82, 85, 87-96, 98, are deleted.
Claims 1, 3-4, 6, 10, 66-67, 73, 75, 77, 83-84, 86, 97, are not elected.
Restriction
The election of group II, 35-36, 42, 44, 46, 50, 52-53, 55, with traverse in the Paper filed 5/6/21, is hereby acknowledged.  The traversal is on the bases that all the inventions relate to treatment of pain with an opioid and buprenorphine and that it would save the office money and time to search them together.  This is not persuasive, because the individual opioids in each group is different.  Each opioid must be searched as well as the class and subclasses to ascertain patentability, not to speak of pain which occurs in hundreds of diseases and/or situations. Therefore, it would not save the office money and time, and would be unusual burden on the Examiner to search them together.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 35-36, 42, 44, 46, 50, 52-53, 55, are rejected under 35 U.S.C. 103(a) as being unpatentable over Hummel et al., US 8,946,253 B1, in view of Nasser et al., J. Clin. Psychopharmacol. (Feb. 2016), vol. 36(1), pp. 18-26.

Determination of the scope and content of the prior art (MPEP 2141.01 
Hummel et al., disclosed that treatment of acute or chronic pain with opioids commonly cause adverse response.  In a preferred embodiment the adverse response is preventable by administering buprenorphine (col. 2, lines18-21) and the particularly preferred opioid is hydromorphone (col. 11, lines 8-9). Conventional administration such as IV, IM, subcutaneous, subdermal or transdermal are disclosed, col. 7, lines 27-57; col. 16, lines 44-50. Any of the drugs can be administered before the other, concurrently or separately. They can be administered by the same route or different routes, col. 7, lines 3-26; col. 16, lines 39-44.   Depending on the route of administration, different doses, rate and periods of dosing for buprenorphine are disclosed, col. 7, line 58 to col. 10, line 46. Hummel et al., also disclosed expected results, col. 7, lines 3-8; col. 10, lines 31-46; col. 16, lines 19-31.  See also the entire document.
Hummel et al., disclosed the drugs should be administered where “the window of separation is sufficient such that buprenorphine effectively prevents or treat the opioid induced adverse . . . response without effecting the analgesic potency”, col. 16, lines 10-13.
 Nasser et al., disclosed the design and study of human subjects showing buprenorphine effectively prevents the adverse effects of hydromorphone, wherein there are two or more periods of administering the drugs and therefor, different but substantially overlapped periods.  See the entire document, particularly pp. 3-10.
 Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)

The difference between the instant invention and Nasser et al., is that the prior art did not teach treatment of pain.
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
“[R]eason, suggestion, or motivation to combine may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999). Also, KSR 550 US 398, 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. 550 U.S. at 415. In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
In the instant, the motivation is from the prior arts and from the nature of the problem to be solved: 1) applicant wanted to prevent adverse response of opioids in the treatment of pain and 2) avoid the prior arts.
It is well-known in the art that in the treatment of pain buprenorphine prevents adverse response to hydromorphone, Kogel et al., EU. J. of Pain, 2005; Englberger et al. EU J. of Pharm., 2006, cited by Daniel Alford, Medication Assisted Treatment, Boston Univ. Sch. of 
As held in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
In the instant, it is not beyond the ordinary skill of a scientist to use the conventional techniques by Hummel et al., or Nasser et al., in establishing the rates, the periods and the overlap of KSR, supra.
The expected results, claims 52, 55, are due to inherent property of the drugs.   Under the US patent practice, inherent property is not a limitation of a product or compound.  See In re Best, 562 F.2d 1252; 195 USPQ 430 (CCPA, 1977), Titanium Metals Corp. v Banner, 778 F.2d 775 (Fed. Cir. 1985), Continental Can Co. v Monsanto Co., 948 F.2d 1264 (Fed. Cir. 1991), In re Cruciferous Sprout Litig., 301 F.3d 1343 (Fed. Cir. 2002), In re Crish, 393 F.3d 1253 (Fed. Cir. 2004).  
Objection
The claims are objected to because the range of the ratio in claim 35, is written from high to low.  Claim 50, depends from a deleted claim. Appropriate corrections are required.
IDS
No IDS was filed in this application. The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."   See the MPEP 2000 and 37 CFR 1.97, 1.98. English translations of all foreign documents must be submitted. Applicant must also file documents cited in the relevant ISR of applicable PCT application.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Shiao, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
May 10, 2021